Exhibit 10.40

 

TAYLOR CAPITAL GROUP, INC.

NON-EMPLOYEE DIRECTOR

NON-QUALIFIED STOCK OPTION AGREEMENT

 

NOTICE OF OPTION GRANT

 

Name of Director:

 

You have been granted an option to purchase shares of Common Stock (“Shares”) of
Taylor Capital Group, Inc. (the “Company”) as follows:

 

Date of Grant:

 

Grant Price per Share:

 

Total Number of Shares Granted:

 

Expiration Date:

 

Vesting Schedule: This option may not be exercised prior to the first
anniversary of the Date of Grant. Thereafter, this option may be exercised to a
maximum cumulative extent of 20% of the total shares covered by this option on
and after the first anniversary of the Date of Grant, 40% of the total shares on
and after the second anniversary of the Date of Grant, 60% of the total shares
on and after the third anniversary of the Date of Grant, 80% of the total shares
on and after the fourth anniversary of the Date of Grant, and 100% of the total
shares on and after the fifth anniversary of the Date of Grant.

 

The Optionee and the Company hereby agree that this option is granted under and
governed by the terms and conditions of the 2002 Director Non-Qualified Stock
Option Agreement, which is attached hereto and made an integral part hereof, and
the Taylor Capital Group, Inc. 2002 Incentive Compensation Plan. The Company and
Optionee each agree to be bound by all of the terms and conditions set forth in
the 2002 Director Non-Qualified Stock Option Agreement.

 

Taylor Capital Group, Inc.

  

Optionee

By:

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

        

Completed by:

 

 

--------------------------------------------------------------------------------

  

Reviewed by:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TAYLOR CAPITAL GROUP, INC.

DIRECTOR NON-QUALIFIED STOCK OPTION

 

In consideration of the premises, mutual covenants and agreements herein, the
Company and the Optionee agree as follows:

 

ARTICLE 1

GRANT OF OPTION

 

Section 1.1 Grant of Option. The Company hereby grants to the Optionee an option
(the “Option”) to purchase that number of shares of Common Stock of the Company
(“Shares”) set forth in the Optionee’s Notice of Option Grant, and at the
Exercise Price per Share set forth in the Notice of Option Grant, subject to the
provisions of this 2002 Director Non-Qualified Stock Option Agreement (the
“Agreement”).

 

Section 1.2 Tax Status. This Option is not intended to qualify as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

 

Section 1.3 Subject to Plan. This Option is subject to all of the terms and
conditions of the Taylor Capital Group, Inc. 2002 Incentive Compensation Plan
(the “Plan”).

 

ARTICLE 2

VESTING

 

Section 2.1 Vesting Schedule. Subject to the other terms of this Agreement, the
Option shall become vested and exercisable at the time or times and as to that
number of Shares determined in accordance with the vesting schedule set forth in
the Optionee’s Notice of Option Grant.

 

Section 2.2 Termination of Vesting. In the event the Optionee’s service on the
Board of Directors of the Company (the “Board”) is terminated for any reason,
(i) no further vesting (pro rata or otherwise) shall occur from and after the
occurrence of such event, and (ii) the Option shall terminate in accordance with
Article 4 hereof.

 

Section 2.3 Acceleration of Vesting. Notwithstanding the vesting schedule set
forth in the Optionee’s Notice of Option Grant, this Option shall accelerate and
become immediately vested and exercisable as to any Shares that have not
otherwise vested as of the termination of the Optionee’s service on the Board by
reason of the Optionee’s death, Permanent Disability or Retirement (as those
terms are defined below).



--------------------------------------------------------------------------------

Section 2.4 Definitions. For purposes of this Option, the following terms shall
have the following meanings:

 

“Cause” shall mean termination of Optionee’s employment or service relationship
with the Company or any Subsidiary by reason of (1) an act of fraud,
embezzlement or theft in connection with the Optionee’s duties or in the course
of the Optionee’s employment, (2) unreasonable neglect or refusal by the
Optionee to perform his other duties (other than any such failure resulting from
the Optionee’s incapacity due to disability), (3) the engaging by the Optionee
in willful, reckless, or grossly negligent misconduct which is or may be
materially injurious to the Company or any Subsidiary, or (4) the Optionee’s
conviction of or plea of guilty or nolo contendere to a felony.

 

“Permanent Disability” shall mean Optionee’s long-term inability, as determined
by a physician selected by the Compensation Committee in its sole discretion, to
serve as a member of the Board by reason of illness, accident or other
incapacity and the Optionee does not engage in any occupation or employment for
wage or profit for which he or she is reasonably qualified by education,
training, or experience.

 

“Retirement” shall mean the termination of the Optionee’s employment with the
Company or any Subsidiary for any reason other than for Cause at or after
Optionee reaches age 65 with 5 years of service.

 

“Subsidiary” or “Subsidiaries” shall mean any corporation or other entity of
which outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentages may be approved by the
Compensation Committee, are owned, directly or indirectly, by the Company.

 

Any capitalized terms not otherwise defined in this Agreement shall have the
meaning set forth in the Plan.

 

ARTICLE 3

EXERCISE OF OPTION

 

Section 3.1 Right to Exercise. The Option may be exercised, to the extent then
exercisable, at any time and from time to time prior to the Expiration Date.
Subject to Section 6.6 hereof, this Option shall be exercisable, during the
Optionee’s lifetime, only by the Optionee or, in the event of the Optionee’s
Permanent Disability, by the Optionee’s legal representative or guardian, as the
case may be. In the event of the Optionee’s death, to the extent this Option
remains exercisable thereafter, this Option may be exercised by the Optionee’s
estate or the person or persons to whom the Option passes by will or the laws of
descent and distribution.

 

Section 3.2 Manner of Exercise. The Option may be exercised, to the extent then
exercisable, by delivering written notice to the Secretary of the Company, in
such form as the Company may require from time to time; provided, however, that
the Option may not be exercised at any one time other than in multiples of 25
shares (unless the exercise is with respect to the remaining number of Shares as
to which the Option is then exercisable). Such notice of exercise shall specify
the number of Shares as to which the Option is being exercised, and shall be
accompanied by full payment of the Exercise Price for such Shares.



--------------------------------------------------------------------------------

Section 3.3 Payment of Exercise Price. Payment of the Exercise Price shall be
made (i) in cash or check made payable to the Company, (ii) by tendering (or
certifying as to ownership of) previously acquired Shares held for at least six
(6) months by the Optionee (or such longer period as may be required to avoid a
charge to the Company’s earnings for financial accounting purposes) valued at
Fair Market Value as of the date of delivery, or (iii) any combination of the
above.

 

In addition, in the event that shares of common equity securities of the Company
are registered under the Securities Exchange Act of 1934, payment of the
Exercise Price hereunder may, in the sole discretion of the Compensation
Committee, also be made by delivering a properly executed exercise notice to the
Company together with a copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of sale or loan proceeds to pay the exercise
price. To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms.

 

Section 3.4 Withholding Taxes. Any exercise of this Option is conditioned on any
applicable federal, state or local withholding taxes having been paid by
Director at the appropriate time pursuant to a direct payment of cash or other
readily available funds to the Company. If the Optionee does not make such
payment when requested, the Company may refuse to issue any Shares under this
Option until arrangements satisfactory to the Company for such payment have been
made. The Director shall have the right, subject to the consent of the
Compensation Committee, to satisfy all or any portion of his or her obligations
under this Section 3.4 by having the Company withhold from the issuance of
Shares in connection with any exercise of this Option, that number of shares of
Common Stock having an aggregate Fair Market Value, determined as of the date of
the taxable event with respect to such shares, equal to the federal, state or
local taxes required to be withheld by the Company with respect to such
exercise; provided however, that the Fair Market Value of any shares of Common
Stock withheld under this Section may not exceed the statutory minimum
withholding amount required by law.

 

Section 3.5 Issuance of Shares. Subject to Section 3.6 hereof, upon exercise of
the Option in accordance with the terms of this Agreement, the Company shall
issue in the name of the Optionee the number of Shares so paid for in such
exercise, in the form of fully paid and nonassessable Shares.

 

Section 3.6 Securities Law Considerations. If at any time during the term of the
Option, the Company shall be advised by its counsel that Shares issuable upon
exercise of the Option are required to be registered under the Federal
Securities Act of 1933, as amended (the “1933 Act”), or under applicable state
securities laws, or that delivery of such Shares must be accompanied or preceded
by a prospectus meeting the requirements of the 1933 Act or of any applicable
state securities laws, issuance of Shares by the Company may be deferred until
such registration is effected or a prospectus available or an appropriate
exemption from registration is secured. The Optionee shall have no interest in
the Shares covered by this Option unless and until such Shares are issued. The
Optionee agrees and acknowledges that the Option may not be exercised unless the
foregoing conditions are satisfied.



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION OF OPTION

 

Section 4.1 Lapse of Option. Unless earlier terminated as provided in this
Article 4 or in Article 5, the Option shall terminate, and be of no force or
effect after 5:00 p.m. (Central Standard or Daylight Time, which ever is in
effect), on the Expiration Date specified in the Notice of Option Grant.

 

Section 4.2 Termination of Service on the Board. The Option shall, unless
otherwise provided in the Notice of Option Grant, terminate and lapse upon a
termination of Optionee’s service on the Board as follows:

 

(i) immediately upon a termination of Optionee’s service on the Board for Cause;

 

(ii) 6-months following the termination of Optionee’s service on the Board for
any reason other than Cause, Death, Permanent Disability, or Retirement; or

 

(iii) one year following a termination of the Optionee’s service on the Board by
reason of the Optionee’s death, Permanent Disability, or Retirement.

 

provided however that in no event shall this Option remain exercisable beyond
the Expiration Date.

 

ARTICLE 5

CHANGE IN CONTROL; ADJUSTMENTS

 

Section 5.1 Consequences of a Change in Control.

 

(a) In the event of a Change in Control of the Company (as defined below), this
Option shall become fully vested and exercisable, notwithstanding the vesting
schedule prescribed under Section 2.1 hereof, as of the effective date of the
Change in Control.

 

(b) Notwithstanding any other provision of this Plan to the contrary, whether
express or implied, the Compensation Committee may, in its sole discretion, by
providing at least 30-days prior written notice to the participant, elect to (i)
accelerate the date of expiration of the Option to the effective date of the
Change in Control and (ii) require that in lieu of the exercise of the Option,
the Optionee be provided with a net payment as set forth in this Section 5.1(b).
Any payments to be made to Optionee under this Section 5.1(b) shall be in an
amount equal to the excess, if any, of (i) the Fair Market Value of a share of
Common Stock on the effective date of the Change in Control over (ii) the
Exercise Price per Share, multiplied by the number of Shares remaining available
under this Option, less any required withholding taxes.



--------------------------------------------------------------------------------

Payments under this Section 5.1(b) shall be made, in the sole discretion of the
Company, (i) in cash, (ii) in the form of the consideration being paid to
holders of shares of Common Stock in connection with such Change in Control, or
(iii) any combination of the foregoing.

 

Section 5.2 Change in Control. For purposes of this Agreement, a “Change in
Control” shall mean any of the following:

 

(1) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) (other than the Taylor Family or an Employee Stock
Ownership Plan established by the Company) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities and such
person or group is or becomes the beneficial owner, directly or indirectly, of
securities of the Company having a combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family; or

 

(2) the majority of the members of the Company’s Board of Directors being
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors of the
Company immediately prior to such appointment or election; or

 

(3) any reorganization, merger or consolidation (a “Reorganization”) involving
the Company or the Bank unless at least 50% of the then outstanding shares of
common stock of the surviving corporation is held by persons who are
shareholders of the Company or the Bank, respectively, immediately prior to such
Reorganization in substantially the same proportions as their ownership
immediately prior to such Reorganization; or

 

(4) consummation of (i) a “going private” transaction of the Company within the
meaning of Section 13(e) of the Exchange Act, or (ii) the sale or other
disposition of all or substantially all of the assets of either the Company or
the Bank, or (iii) the sale or other disposition of securities representing more
than 70% of the voting power of the Bank; or

 

(5) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company under Section 275 of the Delaware General Corporation
Law or any successor statute.

 

However, a Change in Control shall not occur under Paragraphs (2), (3) or (4) if
the Taylor Family continues to be the beneficial owner, directly or indirectly,
of more than 30% of the combined voting power of the then outstanding securities
of the Company (or of the Bank for a Change in Control under Subparagraphs (3),
(4)(ii), or 4 (iii) involving the Bank), and no other person or group is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (or the Bank for a Change in Control under Subparagraphs (3), (4)(ii) or
4(iii) involving the Bank) having combined voting power greater than that
beneficially owned, directly or indirectly, by the Taylor Family.



--------------------------------------------------------------------------------

For purposes of this definition of Change in Control, the Taylor Family means
(i) Iris Taylor and the Estate of Sidney J. Taylor, (ii) a descendant (or a
spouse of a descendant) of Sidney J. Taylor and Iris Taylor, (iii) any estate,
trust, guardianship or custodianship for the primary benefit of any individual
described in (i) or (ii) above, or (iv) a proprietorship, partnership, limited
liability company, or corporation controlled directly or indirectly by one or
more individuals or entities described in (i), (ii), or (iii) above.

 

For purposes of this definition of Change in Control the Company means Taylor
Capital Group, Inc. or any successor entity, and the Bank means Cole Taylor Bank
or any successor entity.

 

For purposes of this definition of Change in Control, Employee Stock Ownership
Plan means a retirement plan that is qualified under Section 401(a) of the
Internal Revenue Code and is sponsored by the Company (or a member of its
controlled group, as determined under Section 414(b) of the Internal Revenue
Code).

 

The term “Exchange Act” means the Securities Exchange Act of 1934. The terms
“beneficial owner” and “beneficially owned” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

The term “outstanding securities” when used in the context of the “combined
voting power of the Company’s then outstanding securities” shall mean only the
common stock of the Company and securities convertible into such common stock.

 

Section 5.3 Adjustments. This Option shall be subject to adjustment as provided
in Section 10 of the Plan.

 

Section 5.4 Binding Nature of Adjustments. Adjustments under this Article 5 will
be made by the Compensation Committee, whose determination as to what
adjustments, if any, will be made, will be final, binding and conclusive. No
fractional shares will be issued pursuant to the Option on account of any such
adjustments.

 

ARTICLE 6

MISCELLANEOUS

 

Section 6.1 Administration. This Option shall be administered by the
Compensation Committee or its delegate as provided in Section 3 of the Plan.

 

Section 6.2 No Guarantee of Employment or Service; Compensation. Nothing in this
Agreement shall be construed as an employment, consulting or similar contract
for services between the Company or any Subsidiary and the Optionee. Any benefit
derived under the Agreement shall not be considered normal or expected
compensation for purposes of calculating any severance, resignation, bonus,
pension, retirement or similar payments or benefits.

 

Section 6.3 No Rights of a Shareholder. The Optionee shall not have any of the
rights of a shareholder of the Company with respect to the Shares that may be
issued upon the exercise of the Option until such time as the Shares are issued
to the Optionee following an exercise. No



--------------------------------------------------------------------------------

adjustment shall be made for dividends or other distributions made by the
Company to its shareholders or other rights for which the record date is prior
to the date on which the Optionee is admitted as a shareholder with respect to
Shares that may be issued upon the exercise of the Option.

 

Section 6.4 The Company’s Rights. The existence of the Option shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other securities with preference ahead of or convertible into, or otherwise
affecting the Shares or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other act or proceeding, whether of a similar character or
otherwise.

 

Section 6.5 Optionee. Whenever the word “Optionee” is used in any provision of
this Agreement, under circumstances where the provision should logically be
construed to apply to the estate, personal representative or beneficiary to whom
this Option may be transferred by will or by the laws of descent and
distribution, the word “Optionee” shall be deemed to include such person.

 

Section 6.6 Nontransferability of Option. Except as provided in Section 3.1 and
in this Section 6.6, this Option is not transferable by the Optionee otherwise
than by will or the laws of descent and distribution, and is exercisable, during
the Optionee’s lifetime, only by him or her. Subject to the prior consent of the
Compensation Committee, this Option may transferred, in whole or in part, to a
spouse or lineal descendant of the Optionee (a “Family Member”), a trust for the
exclusive benefit of Family Members, a partnership or other entity in which all
the beneficial owners are the Optionee and/or Family Members, or any other
entity affiliated with the Optionee that may be approved by the Compensation
Committee. Subsequent transfers of this Option shall be prohibited except in
accordance with this Section 6.6. All terms and conditions of this Option,
including provisions relating to the termination of the Optionee’s employment or
service with the Company, shall continue to apply following a transfer made in
accordance with this Section 6.6.

 

Section 6.7 Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein, and may not be modified, except as provided in a written document signed
by each of the parties hereto. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement shall be void and ineffective for all purposes.

 

Section 6.8 Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by a governmental authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability, to the maximum extent
permissible by law, (a) by or before that authority of the remaining terms and
provisions of this Agreement, which shall be enforced as if the unenforceable
term or provision were deleted, or (b) by or before any other authority of any
of the terms and provisions of this Agreement.



--------------------------------------------------------------------------------

Section 6.9 Conflicts. In the event of any conflict between the terms of this
Agreement and the Optionee’s Notice of Option Grant, the terms of such Notice of
Option Grant shall control.

 

Section 6.10 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Illinois (regardless of the law that
might otherwise govern under applicable Illinois principles of conflict of
laws).